PER CURIAM.
¶ 1. Petitioner, Kenneth L. Moucha (Moucha), requests this court to review an unpublished decision of the court of appeals, State v. Moucha, unpublished slip op. (Wis. Ct. App. March 24, 1998) in which the court of appeals affirmed the order of the Chippewa County Circuit Court, the Honorable Thomas J. Sazama presiding, which denied Moucha's presentence and post-conviction motions to withdraw his plea.
¶ 2. After fully examining the record and the briefs filed by the parties, and hearing oral arguments, we conclude that this case does not present the legal issue that the court anticipated, namely whether a defendant's misunderstanding the terms of a plea agreement is sufficient to warrant withdrawal of his plea. The record, particularly the circuit court's findings of fact, preclude us from determining this issue. The only issues presented are those that do not meet the criteria this court has adopted for reviewing court of appeals' decisions. State v. Kennedy, 167 Wis. 2d 742, 743, 482 N.W.2d 652 (1992). Therefore, we dismiss this petition for review as improvidently granted.
By the Court. — The petition for review is dismissed as improvidently granted.